Citation Nr: 0926730	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  08-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease (CAD), formerly claimed as a heart 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
left cubital tunnel syndrome, carpal tunnel release, and 
ulnar nerve neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to February 
1987 and from May 1993 to December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2005 and December 2006 rating decisions 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in February 2009.  A 
transcript is of record.


FINDINGS OF FACT

1.  The RO denied service connection for a heart disorder in 
an October 2000 rating decision.  That decision is final 
based upon the evidence of record at that time.

2.  The evidence added to the record since the October 2000 
rating decision bears directly and substantially upon the 
issue of service connection for CAD, formerly claimed as a 
heart disorder.  In addition, it raises a reasonable 
possibility of substantiating the claim, and is, by itself or 
in conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of this issue, warranting reopening of the 
previously denied claim.

3.  Upon review of the reopened claim, the competent and 
probative medical evidence of record preponderates against a 
finding that any currently diagnosed CAD, formerly claimed as 
a heart disorder, is due to any incident or event in active 
service, and heart disease is not shown to have been 
manifested either in service or within one year after 
separation from service.

4.  The Veteran's disability associated with left cubital 
tunnel syndrome, carpal tunnel release, and ulnar nerve 
neuropathy is characterized by constant numbness in the left 
upper extremity from the tips of the third, fourth, and fifth 
digits of the hand to the ulnar aspect of the forearm to the 
elbow area.


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 2000 rating 
decision, wherein the RO denied service connection for a 
heart disorder, is new and material; thus, the claim may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

2.  CAD, formerly claimed as a heart disorder, was not 
incurred in or aggravated by the Veteran's active military 
service, nor may heart disease be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

3.  The criteria for a disability rating of 20 percent, and 
no greater, for left cubital tunnel syndrome, carpal tunnel 
release and ulnar nerve neuropathy, are met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.124a, Diagnostic Code 8515 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In September 2004, September 2006, and August 2008 VA sent 
the Veteran letters informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the contents of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2005 and 
December 2006 rating decisions, November 2007 SOC, and 
September 2008 SSOC explained the basis for the RO's action, 
and the SOC and SSOC provided him with additional 60-day 
periods to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the September 2006 and August 
2008 letters which VA sent to the Veteran.  The VCAA duty to 
notify with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra, was fulfilled in the August 
2008 letter.  Even if the letter did not satisfy the 
requirements of Vazquez, the notice errors did not affect the 
essential fairness of the adjudication because the letters, 
rating decision, and SOCs discussed above, together with the 
substantial development of the Veteran's claim before and 
after providing notice, rendered the notice and timing errors 
non-prejudicial.  The Veteran was advised of his 
opportunities to submit additional evidence and was informed 
that, at a minimum, he needed to submit evidence showing his 
service-connected disability had increased in severity.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the September 2006 letter to the 
Veteran.
 
Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background and Analysis

A.  New and Material Evidence for CAD, Formerly Claimed as 
Heart Disorder

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  An October 2000 rating 
decision denied service connection for a heart disorder.  The 
Veteran did not appeal that rating action, and it therefore 
became final.  In August 2006 the Veteran filed a request to 
reopen his claim for service connection for this disorder.

Summarizing the evidence of record at the time of the October 
2000 rating decision, the service treatment records (STRs) 
show that in April 1986 the Veteran complained of chest pain.  
He was hospitalized and diagnosed with angina, secondary to 
coronary artery vasospasm.  The Veteran was still having 
episodic chest pain in June 1986, and he underwent a left 
heart catherization with biplane left ventricular 
angiography, selective coronary angiograms and ergonovine 
provocation.  In September 1986 the Veteran had chest pain 
that was relieved by nitroglycerin.  At an April 1987 VA 
examination the Veteran complained of chest pain that was 
relieved by nitroglycerin, loss of breath, and numbness of 
the left arm.  An examination of the heart and EKG were 
normal, and the Veteran was diagnosed with chest pain 
syndrome of unclear etiology.  The STRs from the Veteran's 
second period of active service do not show any complaints or 
treatment related to his heart.

Regarding the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, VA treatment 
notes show that in August 2006 the Veteran was hospitalized 
overnight for unstable angina.  During his hospitalization he 
underwent a left heart catherization, left ventricle 
angiography, and coronary angiography.  At follow up 
treatment later in August 2006 the Veteran complained of 
chest pain when he exerted himself.  He was told that he 
should be on temporary disability for the next three to four 
weeks, and was told to start exercising, lose weight, and 
stop smoking.

In December 2006, the Veteran's claims file was reviewed by a 
VA physician.  The physician opined after reviewing the STRs 
and post-service treatment records to date that the Veteran's 
current CAD and angina symptoms were not related to the chest 
pains that he had in service in 1986.  He further noted that 
the Veteran had undergone an "extremely comprehensive 
evaluation of his heart in 1986," that there was no evidence 
suggesting that he had anything other than normal coronary 
arteries when serving in the 1980s, and that there was no 
documentation of symptoms suggestive of CAD between 1993 and 
1999.  Therefore, he felt that the Veteran's clinical 
development of CAD had developed and manifested itself 
several years after his active military service.

VA treatment records from September 2006 to August 2007 show 
that the Veteran has continued to suffer from recurrent chest 
pain and has continued to be diagnosed with CAD.  The 
treatment records do not indicate that the Veteran's CAD is 
related to his periods of active service or that it was 
manifested within a year after his separation from active 
service.

The Board views the evidence submitted since the October 2000 
rating decision as being new and material because, when 
presumed credible, it contributes to a more complete picture 
of the origins of the Veteran's CAD.  Therefore, it bears 
directly and substantially upon the specific matter under 
consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the appellant's claim of entitlement to service 
connection for CAD, formerly claimed as a heart disorder.

Reviewing the reopened claim on the merits, the Board finds 
that preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for CAD, formerly 
claimed as a heart disorder.  This is because, upon full and 
careful review, the record does not contain any evidence that 
the Veteran's coronary artery disease is related to his 
periods of active service or was manifested within the first 
year after he left active service.  Furthermore, the December 
2006 VA examiner rendered the professional opinion that the 
Veteran's CAD developed and manifested itself several years 
after his last active military service.

We recognize the sincerity of the arguments advanced by the 
Veteran that his CAD, formerly claimed as a heart disorder, 
is service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology").  However, CAD requires specialized training 
for a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology

Because the evidence preponderates against the claim of 
service connection for CAD, formerly claimed as a heart 
disorder, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.

B.  Increased Evaluation for Left Cubital Tunnel Syndrome, 
Carpal Tunnel Release, and Ulnar Nerve Neuropathy

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code (DC) 8515 provides ratings for paralysis of 
the median nerve.  Mild incomplete paralysis is rated 10 
percent disabling on the major side and 10 percent on the 
minor side; moderate incomplete paralysis is rated 30 percent 
disabling on the major side and 20 percent on the minor side; 
and severe incomplete paralysis is rated 50 percent disabling 
on the major side and 40 percent on the minor side.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances, is rated 70 percent 
disabling on the major side and 60 percent on the minor side.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding DC 8515.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.

Diagnostic Code 8516 provides ratings for paralysis of the 
ulnar nerve, as follows: mild incomplete paralysis is rated 
10 percent disabling on the major side and 10 percent on the 
minor side; moderate incomplete paralysis is rated 30 percent 
disabling on the major side and 20 percent on the minor side; 
and severe incomplete paralysis is rated 40 percent disabling 
on the major side and 30 percent on the minor side.  Complete 
paralysis of the ulnar nerve, the "griffin claw" deformity, 
due to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers, 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened, is rated 60 percent 
disabling on the major side and 50 percent on the minor side.  

The words "mild," "moderate" and "severe" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2008).  The Board observes that 
"mild" is generally defined as "not severe."  See Merriam-
Webster's Collegiate Dictionary, Eleventh Edition (2007) at 
787.   "Moderate" is generally defined as "limited in 
scope or effect."  See id. at 798. "Severe" is generally 
defined as "of a great degree: serious."  See id. at 1140.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

At an October 2004 VA examination it was noted that the 
Veteran's carpal tunnel problem had resolved but that he had 
a patch of hypoesthesia and numbness at the base of his left 
palm just distal to the scar for his carpal tunnel release.  
The Veteran had intermittent ulnar neuropathy from the elbow 
to the fifth finger that came and went.  He was "exquisitely 
tender to palpation of the ulnar nerve in the supracondylar 
notch."  The examiner diagnosed the Veteran with status post 
carpal tunnel release with resolution of carpal tunnel 
syndrome but persistent patch of numbness distal to the 
operative site left palm and intermittent left ulnar 
neuropathy secondary to ulnar neurapraxia.

The Veteran had another VA examination in October 2006 at 
which he reported that over the past three months he had had 
increasing constant numbness in the left upper extremity from 
the tips of the third, fourth, and fifth digits of the left 
hand to the ulnar aspect of the forearm to the elbow area.  
He felt that his grip strength was weaker and he had been 
dropping things due to a lack of sensation.  There was 
constant numbness in the central volar wrist and palmar 
aspect of the left hand that had been present since the 
carpal tunnel release.  Tapping the left elbow area caused a 
severe, shooting pain into the third, fourth, and fifth 
fingertips.  On examination the left upper extremity showed 
tenderness on percussion over the ulnar groove of the left 
elbow.  There was no atrophy of the intrinsic hand muscles or 
the forearm muscles of the left hand compared to the right 
and strength seemed symmetrical.  There was a positive 
Tinel's sign on the left wrist with radiation of the 
paresthesias into the left palm but not the fingers of the 
left hand.  Phalen's sign was negative in the left hand.  The 
examiner diagnosed the Veteran with left cubital tunnel 
syndrome with ulnar neuropathy and carpal tunnel release with 
slight residuals from carpal tunnel syndrome.

A January 2007 electrophysiologic study of the Veteran's left 
wrist from VA treatment was abnormal.  There was no evidence 
of left carpal tunnel syndrome but there was evidence of left 
ulnar sensory neuropathy with focal slowing, but no 
significant conduction block, across the elbow.  In addition, 
there was denervation and reinervation present in the left 
first dorsal interosseous.

At the February 2009 hearing, the Veteran testified that he 
has lost sensation in the lower three fingers of the left 
hand.  As a result, he sometimes forgets that he is carrying 
an object and drops it.  The Veteran testified that he is 
right-handed and can no longer perform his work as a 
mechanic.  The numbness has gotten worse since his 2001 
carpal tunnel release, but much of the pain has been 
alleviated.  However, the Veteran has pain if his arm is 
bumped or overused.

Since the evidence shows that the Veteran is right handed and 
the disability at issue relates to the left upper extremity, 
he will be evaluated under the ratings for the minor 
extremity.

After reviewing the evidence, the Board finds that the 
medical evidence of record shows that the Veteran's left 
cubital tunnel syndrome, carpal tunnel release and ulnar 
nerve neuropathy, is characterized by moderate symptoms.  The 
results of the October 2004 VA examination show that the 
Veteran had intermittent neuropathy and persistent numbness 
after his left carpal tunnel release.  Furthermore, the 
Veteran reported at his October 2006 examination that he had 
been dropping objects from his left hand due to a lack of 
sensation and that tapping the left elbow area caused a 
severe, shooting pain.  The January electrophysiologic study 
of the left wrist showed left ulnar sensory neuropathy with 
focal slowing.  


The Board finds that there is not evidence of severe 
incomplete paralysis, as the January electrophysiologic study 
showed no significant conduction block across the elbow.  
Furthermore, at the January 2006 VA examination there was no 
atrophy of the intrinsic hand muscles or the forearm muscles 
of the left hand compared to the right, and strength seemed 
symmetrical.  In addition, a rating in excess of 20 percent 
is not available under Diagnostic Code 8516 because the 
evidence does not show severe incomplete paralysis of the 
ulnar nerve.

The Board has considered whether the Veteran is entitled to a 
"staged" rating for his left cubital tunnel syndrome, 
carpal tunnel release and ulnar nerve neuropathy, as the 
Court has indicated can be done in this type of case.  See 
Hart, supra.  However, upon reviewing the longitudinal record 
in this case, we find that at no time during the claim and 
appeal period has the service-connected left cubital tunnel 
syndrome, carpal tunnel release and ulnar nerve neuropathy 
been more disabling than the 20 percent evaluation granted 
herein.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.




ORDER

The reopened claim of entitlement to service connection for 
coronary artery disease, formerly claimed as a heart 
disorder, is denied.

An evaluation of 20 percent for left cubital tunnel syndrome, 
carpal tunnel release, and ulnar nerve neuropathy, is 
granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


